DENY and Opinion Filed April 12, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00801-CV

IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY AND
                  LATINA FOSTER, Relators

           Original Proceeding from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00179-E

                        MEMORANDUM OPINION
                   Before Justices Osborne, Reichek, and Smith
                            Opinion by Justice Smith
      Before the Court are relators’ petition for writ of mandamus, real party’s

response, and relators’ reply to the response. Relators contend they are entitled to

mandamus relief because the trial court abused its discretion by denying their special

exceptions complaining about real party’s failure to plead a claim for breach of

contract, and by failing to quash relator Latina Foster’s deposition because it is

premature. Entitlement to mandamus relief requires relators to show both that the

trial court clearly abused its discretion and that relators have no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Although we question the scope of the identified deposition topics,
based on relators’ arguments and the record, we conclude relators have failed to

show a clear abuse of discretion. Further, in light of the Texas Supreme Court’s

recent opinion in In re State Farm Mutual Automobile Insurance Co., No. 19-0791,

2021 WL 1045651 (Tex. Mar. 19, 2021) (orig. proceeding), the trial court did not

abuse its discretion by denying relators’ special exceptions. Id. (concluding insurer

not required to plead a breach of contract claim to recover for extra-contractual

claims).

      According, we deny relators’ petition for writ of mandamus.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE



200801F.P05




                                        –2–